DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are currently pending and under examination.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (N, Translation of CN 101637607 A provided herein).
Wang teaches a method of making a medicine comprising 32-48g of menthol, 24-36g of borneol, 20-30g of cloves, 20-30g of villous amomum (which is synonymous with fructus amomi), 12-18g of star aniseeds, 32-48g of cinnamon, 12-18g of pepper, 12-18g of costus roots, 20-30g of dried ginger, 160-240g of catechu, 291.28-436.92g of glycyrrhiza (which is synonymous with licorice), 144-216g of glutinous rice flour, 4-6g of sodium benzoate, 11.6-17.4g of red iron oxide, 0.08-0.12ml dimethicone, 0.16-0.24g of graphite, 0.16-0.24g of talc and 3.16-4.74g of dextrin in every 1000g (See abstract and page 3 bridging page 4) and that the ginger is dried (See e.g. page 13, “(4) Mixing”).  Wang further teaches that the ingredients are combined and orally administered to a patient for preventing and treating dizziness, nausea and vomiting, diarrhea caught by sunstroke, and the medicine related to carsickness and pelagism (See e.g. claim 5).  Wang further teaches that the medicine is in the form of powder and can be made into pills, tablets, granules and capsules (See page 4, second paragraph) and is administered in an amount of a dosage per day of 0.48g-0.96g, one or more times (See e.g. Invention Contents, second paragraph).
Although Li does not expressly teach that the medicine is for preventing and/or treating liver fibrosis, the claimed functional properties are inherent to the preparation taught by Li because the ingredients are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the claimed effect of preventing and/or treating liver fibrosis is inherent to the preparation taught by Li.  Therefore, the reference anticipates the claimed subject matter.
In the alternative, even if the claimed medicine is not identical to the composition taught by the cited reference with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that composition taught by the cited reference is likely to intrinsically possess the same characteristics (including with respect to the instantly claimed functional effects) of the claimed particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed medicine would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the cited reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s claimed medicine is different and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Please note that Applicant does not provide a patient population (e.g. a person in need of treatment), that Applicant is claiming a method of prevention (please note that even if Applicant were to provide a patient population, that keeping the term “preventing” will not remedy the problem because administering a composition to someone would still have this effect since everyone would be in need of prevention of liver fibrosis, but not everyone is in need of treatment, so the claims should be amended to recite treatment only with the patient population), and also that claim 3 recites “an effective amount”, but that is not recited in claim 1. Thus, the amount administered in claim 1 should also recite that the amount administered to a subject is an effective amount of the composition and claim 3 should be amended to recite that the effective amount is the amount recited in claim 3.  At present, claim 3 is just saying that this is an alternative (like the amount could be this amount, but this is not the intended amount that has the desired effect).


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699